   Case: 2:21-cr-00079-EAS Doc #: 21 Filed: 05/06/21 Page: 1 of 1 PAGEID #: 75




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                      Case No. 2:21-cr-79

Daniel P. Heintz

                                     ORDER
     The undersigned judge hereby recuses himself from the above
case. The clerk of courts shall reassign the case to another judge
by random draw.


Date: May 6, 2021                           s/James L. Graham
                                  James L. Graham
                                  United States District Judge
